DETAILED ACTION
The following Office action concerns Patent Application Number 16/651,067.  Claims 1-5, 8, 13, 15, 17, 24, 26, 30, 32, 35, 36, 38, 43, 49-51 are pending in the application.
Claims 1-5, 8, 13, 15, 17, 24, 26, 36, 38, 49-51 have been withdrawn from consideration as being drawn to non-elected inventions or species.
The applicant’s amendment filed October 7, 2022 has been entered.
Election/Restrictions
A restriction requirement was sent to the Applicant on August 19, 2022.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on October 7, 2022 and elected Group 6, claims 30, 32, 35, 36, 38, 43, with traverse.  However, no reason was given for traversing the restriction requirement.  Therefore, the election is treated as being made without traverse.  In addition, the applicant elected a species of polymer resin comprising anchoring groups derived from bi-functional thiol.  
Accordingly, claims 1-5, 8, 13, 15, 17, 24, 26, 36, 38, 49-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions or species.
Allowable Subject Matter
The elected species of polymer resin comprising anchoring groups derived from bi-functional thiol is allowable subject matter.  However, no claim is currently drawn to only the bi-functional thiol species.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 30, 32, 35 and 43 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Kumacheva (US 2006/0257485).
Kumacheva teaches a composite particle comprising metal nanoparticles dispersed in a polymer microparticle (par. 21-23). The distribution of metal nanoparticles in the polymer microparticle is homogeneous (par. 10-11).  A homogeneous distribution is equivalent to a uniform distribution.  The composite particle comprises ligands which attach (anchor) the metal to the polymer (par. 21-23).  The metal nanoparticles include silver nanoparticles (par. 63).  The polymer includes poly(methylmethacrylate) (par. 67-68).  In an embodiment, the microparticle is coated with a biological ligand (a biomolecule) which coordinates to metal atoms (par. 120).  A metal atom is an analyte.
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed composite microparticle and resultant properties would have been obvious to a person of ordinary skill in the art since Kumacheva teaches a composite microparticle comprising each of the recited components having the claimed properties.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        November 17, 2022